Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict of the jury on the question of defendant’s negligence and the plaintiff’s freedom from contributory negligence was against the weight of the evidence. All concur. (The judgment awards damages to plaintiff for personal injuries and property damage resulting from collision of automobile with street car.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.